    Case 18-40812          Doc 85      Filed 03/25/20 Entered 03/25/20 23:48:56                   Desc Imaged
                                      Certificate of Notice Page 1 of 2
Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT
                                           Eastern District of Texas

                                                     Suite 300B
                                            660 North Central Expressway
                                                  Plano, TX 75074

                                       Bankruptcy Proceeding No.: 18−40812
                                                   Chapter: 13
                                            Judge: Brenda T. Rhoades

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Robert Farrell Brinkley Jr
   4302 Cheyenne Drive
   Rowlett, TX 75088
Social Security / Individual Taxpayer ID No.:
   xxx−xx−3831
Employer Tax ID / Other nos.:


PLEASE TAKE NOTICE that a hearing will be held at

Plano Bankruptcy Courtroom, 660 N. Central Expressway, Third Floor, Plano, TX 75074

on 5/27/20 at 09:45 AM

to consider and act upon the following:

82 − Motion to Modify Confirmed Chapter 13 Plan Filed by Robert Farrell Brinkley Jr (Attachments: # 1 Proposed
Order) (Mitchell, Gregory)
Dated: 3/23/20

                                                            Jason K. McDonald
                                                            Clerk, U.S. Bankruptcy Court
          Case 18-40812            Doc 85       Filed 03/25/20 Entered 03/25/20 23:48:56                         Desc Imaged
                                               Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                 Eastern District of Texas
In re:                                                                                                     Case No. 18-40812-btr
Robert Farrell Brinkley                                                                                    Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0540-4                  User: admin                        Page 1 of 1                          Date Rcvd: Mar 23, 2020
                                      Form ID: 111                       Total Noticed: 13


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 25, 2020.
db             +Robert Farrell Brinkley, Jr,    4302 Cheyenne Drive,    Rowlett, TX 75088-5100
cr             +Garland ISD,   c/o Perdue Brandon Fielder et al,     500 E Border St,   Suite 640,
                 Arlington, TX 76010-7457
cr             +Planet Home Lending, LLC,    c/o BDFTE, LLP,    4004 Belt Line Rd Suite 100,
                 Addison, TX 75001-4320
cr             +Toyota Motor Credit Corporation,    14841 Dallas Parkway, Suite 425,    Dallas, TX 75254-8067
7490386        +Dallas County,   Linebarger Goggan Blair & Sampson LLP,     c/o Melissa L. Palo,
                 2777 N. Stemmons Freeway,    Suite 1000,    Dallas, Tx 75207-2328
7498308        +Garland ISD,   c/o Perdue Brandon Fielder et al,     500 East Border Street, Suite 640,
                 Arlington, TX 76010-7457
7487342        +Planet Home Lending,    321 Research Pkwy, Suite 30,    Meriden, CT 06450-8301
7516030        +Planet Home Lending, LLC,    321 Research Parkway, Suite 303,    Meriden, CT 06450-8342
7487343        +The Mitchell Law Firm, L.P.,    12720 Hillcrest Road, Suite 625,    Dallas, Texas 75230-2163
7487344        +Toyota Financial Services,    777 E. Campbell Road, Suite 20,    Richardson, TX 75081-6713
7496496        +Toyota Motor Credit Corporation,    PO Box 9013,    Addison, Texas 75001-9013

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
7487341         E-mail/Text: sbse.cio.bnc.mail@irs.gov Mar 24 2020 02:21:58     Internal Revenue Service,
                 Special Procedures - Insolvency,   P.O. Box 7346,   Philadelphia, PA 19101-7346
7487663        +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Mar 24 2020 02:28:28
                 PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +Dallas County,   Linebarger Goggan Blair & Sampson LLP,   c/o Melissa L. Palo,
                   2777 N. Stemmons Freeway,   Suite 1000,   Dallas, Tx 75207-2328
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
cr*              +TOYOTA MOTOR CREDIT CORPORATION,   14841 Dallas Parkway, Suite 425,   Dallas, TX 75254-8067
                                                                                              TOTALS: 0, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 25, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 23, 2020 at the address(es) listed below:
              Abbey U. Dreher    on behalf of Creditor    Planet Home Lending, LLC edecf@BDFGROUP.com,
               marshak@bdfgroup.com
              Carey D. Ebert    on behalf of Trustee Carey D. Ebert, ECFch13plano@ch13plano.com
              Carey D. Ebert,    ECFch13plano@ch13plano.com
              Eboney Cobb     on behalf of Creditor    Garland ISD ecobb@pbfcm.com, ecobb@ecf.inforuptcy.com
              Gregory W. Mitchell    on behalf of Debtor Robert Farrell Brinkley, Jr greg@mitchellps.com
              John Robert Callison    on behalf of Creditor    Planet Home Lending, LLC edecf@bdfgroup.com
              LynAlise Katherine Tannery    on behalf of Creditor    TOYOTA MOTOR CREDIT CORPORATION
               ltannery@qslwm.com
              LynAlise Katherine Tannery    on behalf of Creditor    Toyota Motor Credit Corporation
               ltannery@qslwm.com
              Melissa L. Palo    on behalf of Creditor    Dallas County lisa.cockrell@lgbs.com,
               Julie.wilson@lgbs.com
              Paul K. Kim    on behalf of Creditor   Planet Home Lending, LLC edecf@BDFGROUP.com
              US Trustee   USTPRegion06.TY.ECF@USDOJ.GOV
                                                                                              TOTAL: 11
